Title: To Thomas Jefferson from Levi Lincoln, 16 September 1801
From: Lincoln, Levi
To: Jefferson, Thomas


Sir
Worcester Sept. 16. 1801
you will have learnt before this reaches you, that we have failed in electing a republican member for the next Congress. The defeat was occasioned by the grossest misrepresentations & the basest arts. Emissaries were sent round the district to propagate slander in a way which could not be detected untill it was too late—Both the Worcester papers have been devoted to the federal party. The pieces under the signature of the farmer & the federal republican, are the first which for years they have published of that complexion for years—The latter altho they did not go to the press, in my hand writing, are charged by public suspicion on me—From a fear on your seeing, the animadversions in the public papers on these numbers, you might be apprehensive of more improprieties, than they in fact contain—I have prevailed on myself, however, apparently indelicate, to forward them, The farmer’s numbers will be continued so long as they are thought to be useful—any hints will be gratefully acknowledged—We are about establishing a republican paper in this town from, which we promise ourselves pleasing effects—
accept sir of my most sincere assurances of the highest esteem & respect—
Levi Lincoln
